Citation Nr: 1452031	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tuberculosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 1959 and had additional service in the United States Air Force Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  At that hearing, the Veteran submitted additional evidence in connection with his appeal accompanied by a waiver of the RO's initial consideration.  In addition, the Veteran requested, and was granted, a period of 60 days to hold the record open so he could submit additional evidence.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no records in the Veterans Benefits Management System (VBMS)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for tuberculosis and service connection for bilateral hearing loss. 

The Veteran claims that he first manifested symptoms of tuberculosis while on active duty in Korea as a result of unsanitary living and working conditions.  The Veteran's service records confirm that his last duty assignment prior to discharge was at Osan Air Base, South Korea, in 1959.  The Veteran has also contended that he was treated for tuberculosis within one year of his separation from active service in the United State Air Force Reserve.  In this regard, service records indicate that he served in the United States Air Force Reserve between June 1963 and June 1966.  However, the Veteran's active and inactive periods of service following the March 1959 discharge from active duty have not been verified.  The record also indicates that the Veteran was treated for active, minimal, pulmonary tuberculosis at Western Oklahoma State Sanitarium in Clinton, Oklahoma from April 1967 to June 1967.  See July 1967 treatment record from Dr. B.C.

In regard to noise exposure, the Veteran testified that, while stationed at Wheelus Air Force Base in Libya in the mid 1950's, he worked at an ice cream plant where he was exposed to loud noises from various machinery, including air conditioning, mixers, refrigerators, deep freezers, and steam cleaning machines.  See Board Hearing transcript at 4-5.  The Veteran's military occupational specialty (MOS) was a cook, and service records confirm that he was stationed in Libya in 1956.  The Veteran asserts that his hearing loss began in the 1960s and may also be secondary to taking large quantities of medication to treat his tuberculosis.  See Board Hearing Transcript at 20.

The duty to assist includes providing a medical examination and obtaining a medical opinion when necessary to make a decision on the claim.  As such, the Veteran should be afforded VA examinations to determine the nature and etiology of the claimed disabilities.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify the any dates of service that the Veteran had in the United Air Force Reserve between March 1959 and June 1966, to include periods of active duty, active duty for training, and inactive duty for training. 

2.  The AOJ should request any outstanding treatment records pertaining to the Veteran's service in the United Air Force Reserve that are not of record.  

Efforts to obtain these records should be fully documented and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tuberculosis or residuals thereof and hearing loss.  The Veteran reported having a hearing examination in 1994, and these medical records should be requested if available and authorized.  See Board hearing transcript at 10. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of tuberculosis that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements. 

The examiner should state whether it is at least as likely as not that the Veteran currently has tuberculosis or any residuals thereof that are causally or etiologically related to his military service, to include any unsanitary conditions therein.  In so doing, the examiner should elicit a history from the Veteran, to include the circumstances of his service in Korea and the onset of his tuberculosis.  It should be noted that the Veteran received treatment for tuberculosis beginning in April 1967 at Western Oklahoma State Sanitarium.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for the medical opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that is causally or etiologically related to his military service, including noise exposure therein.  The Veteran has testified that he worked at an ice cream plant in service where he was exposed to loud noises from various machinery, including air conditioning, mixers, refrigerators, deep freezers, and steam cleaning machines

The examiner should also address the Veteran's contention that he developed hearing loss due to medications taken to treat tuberculosis in 1967.  

In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for the medical opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After completing the above actions and any other development indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



